Citation Nr: 1417629	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-18 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim seeking service connection for a back disability and if so whether the claim should be granted.


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Oakland, California.  

The issue of entitlement to service connection for a back disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  An unappealed November 1985 rating decision denied service connection for a back disability.

2.  Evidence received since the November 1985 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented with respect to a disallowed claim, the claim will be reopened.  Moreover, new and material evidence received before the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

"New" evidence means existing evidence not previously submitted to VA. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a back disability was denied in an unappealed November 1985 rating decision because the spina bifida occulta with sacralization of the first sacral vertebra diagnosed in service constituted a developmental defect for which service connection is precluded under VA law.

Since the November 1985 decision, the Veteran has submitted new and material evidence related to his claim.  Specifically, he submitted a VA treatment record dated in August 2008 showing that he was diagnosed with multilevel degenerative disc disease, an acquired disability that could warrant service connection under VA law.  Accordingly, reopening of his claim is in order.


ORDER

The Board having determined that new and material evidence has been presented, reopening of the claim for service connection for a back disability is granted.


REMAND

The Veteran contends that service connection is warranted for a back disability.

The Veteran's service treatment records show that he reported striking his back on a rock in August 1962 and experiencing chronic back pain as a result.  Lumbosacral strain secondary to spina bifida was diagnosed.  Degenerative disc disease was diagnosed in August 2008.

The Veteran wrote in a February 2011 statement that he was in a car accident in the late 1980s and that his auto insurance took care of his back.

The Veteran was afforded a VA examination in November 2009.  The examiner opined that the Veteran's multilevel degenerative disc disease could not be explained by the spina bifida that was found in service.  The etiology was unclear.  The examiner would need the Veteran's medical and work history from 1963 to the period when Social Security benefits started in the mid-1990s to make a determination.

The examiner did not opine as to whether the Veteran's in-service injury, and not his spina bifida, was related to his current back disability.  The examiner also did not consider the Veteran's late 1980s car accident when forming an opinion.  Moreover, the Veteran submitted a summary of his work history in October 2012, which has not been made available to the examiner.  

Additionally, the Veteran wrote in a February 2011 statement that he started receiving Social Security benefits beginning in 1991.  Documentation from the Social Security Administration is not of record, and the record does not reflect that the RO has undertaken all necessary development to obtain such documentation.  

In light of these circumstances, the claim must be remanded in order to obtain additional evidence and a new VA examination.

Accordingly, the case is REMANDED RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned Social Security records and treatment records related to his car accident.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

     2.  Then, the Veteran should be afforded a new VA examination to determine the nature and etiology of all back disorders present during the period of the claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

	Based upon the examination results and the review of the Veteran's pertinent history, the examiner should identify each back disorder that has been present during the period.  With respect to each disorder identified, the examiner should state whether the disorder is a congenital or developmental defect, or an acquired disorder.  With respect to each acquired disorder present during the period of the claim, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  The examiner should specifically address the lumbosacral strain diagnosed in service when determining the etiology of each disorder.  The examiner should also consider the Veteran's work history and any injury resulting from his 1980s car accident when forming an opinion. 

	The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or AMC also should undertake any other development it determines to be warranted. 

5.  Then, the RO or AMC should adjudicate the reopened claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


